DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,665,572 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because said claims of the present invention is a broader version of said claim of the above-identified U.S. Patent.

Application Claims

Patent Claims
1. A semiconductor package, comprising:

1. A semiconductor package, comprising:
 a first chip package, comprising:

 a first chip package, comprising:
  a plurality of first semiconductor dies, electrically connected to each other; and

  a plurality of first semiconductor dies, electrically connected to each other; and
  a first insulating encapsulant, encapsulating the plurality of first semiconductor dies;

  a first insulating encapsulant, encapsulating the plurality of first semiconductor dies;
 a second semiconductor die and a third semiconductor die, electrically communicated to each other by connecting to the first chip package, wherein the first chip package is stacked on the second semiconductor die and the third semiconductor die;

 a second semiconductor die and a third semiconductor die, electrically communicated to each other by connecting to the first chip package, wherein the first chip package is stacked on the second semiconductor die and the third semiconductor die;
 a plurality of through vias, next to the second semiconductor die; and

 a second insulating encapsulant, encapsulating the first chip package, the second semiconductor die, and the third semiconductor die; and
 a second insulating encapsulant, encapsulating the plurality of through vias, the second semiconductor die, and the third semiconductor die.

 through vias, penetrating the second insulating encapsulant and arranged aside of the second semiconductor die and the third semiconductor die, wherein the through vias are overlapped with the second semiconductor die and the third semiconductor die along a direction perpendicular to a stacking direction of the first chip package and the second semiconductor die.



2. The semiconductor package of claim 1, wherein the plurality of through vias are overlapped with the second semiconductor die and the third semiconductor die along a direction perpendicular to a stacking direction of the first chip package and the second semiconductor die.

1. ...wherein the through vias are overlapped with the second semiconductor die and the third semiconductor die along a direction perpendicular to a stacking direction of the first chip package and the second semiconductor die.



3. The semiconductor package of claim 1, wherein the plurality of through vias penetrate through the second insulating encapsulant.

1.  ... through vias, penetrating the second insulating encapsulant...



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-4, 6, 7, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. U.S. Patent Application Publication 2018/0005984 A1 (the ‘984 reference).
The reference discloses in Fig. 1, other figures, paragraph(s) [0014] and other text a semiconductor package as claimed.
Referring to claim 1, the ‘383 reference discloses a semiconductor package, comprising:
a first chip package (108), comprising:
a plurality of first semiconductor dies (110, para [15] (paragraph(s) [0015])), electrically connected to each other; and
a first insulating encapsulant (molding material, not labeled, para [15], [37]), encapsulating the plurality of first semiconductor dies (110);
a second semiconductor die (102) and a third semiconductor die (102), electrically communicated to each other by connecting to the first chip package (best seen in Fig. 7, para [38]), wherein the first chip package (108) is stacked on the second semiconductor die (102) and the third semiconductor die (102);
a plurality of through vias (112), next to the second semiconductor die (102) (“next” is broadly interpreted); and
a second insulating encapsulant (106/114), encapsulating the plurality of through vias (112), the second semiconductor die (102), and the third semiconductor die (102).
Referring to claim 2, the reference further discloses that the plurality of through vias (112) are overlapped with the second semiconductor die (102) and the third semiconductor die (102) along a direction perpendicular to a stacking direction of the first chip package (108) and the second semiconductor die (102). 
Referring to claim 3, Fig. 1 depicts that the plurality of through vias (112) penetrate through the second insulating encapsulant (106/114). 
Referring to claim 4, the reference further discloses the first chip package (108) further comprises: 
an interconnect (116), over the first insulating encapsulant (not labeled) and electrically coupled to the plurality of first semiconductor dies (110) (para [18]). 
Referring to claim 7, the reference further discloses:
conductive connectors (124, 104, para [14]), wherein the first chip package (108) is stacked on and electrically coupled to the second semiconductor die (102) and the third semiconductor die (102) by the conductive connectors (124, 104) therebetween.
Alternately, referring to claim 1, the ‘383 reference discloses a semiconductor package, comprising:
a first chip package (102/102/114), comprising:
a plurality of first semiconductor dies (102 and 102, para [14]), electrically connected to each other; and
a first insulating encapsulant (114), encapsulating the plurality of first semiconductor dies (102);
a second semiconductor die (110, para [15]) and a third semiconductor die (another 110), electrically communicated to each other by connecting to the first chip package (102/102/114), wherein the first chip package (102/102/114) is stacked on the second semiconductor die (110) and the third semiconductor die (another 110);
a plurality of through vias (112), next to the second semiconductor die (110); and
a second insulating encapsulant (106), encapsulating the plurality of through vias (112), the second semiconductor die (110), and the third semiconductor die (another 110).
Referring to claim 6, for the semiconductor package detailed above for claim 1, the reference further discloses:
a redistribution circuit structure (116), (in an upside down view) located on the second insulating encapsulant (106) and electrically coupled to the second semiconductor die (110) and the third semiconductor die (another 110), wherein the second semiconductor die and the third semiconductor die (110) are located between the redistribution circuit structure (116) and the first chip package (102/102/114).
  
Referring to claim 14 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a semiconductor package, comprising: 
a plurality of first semiconductor dies (110), electrically connected to each other; 
a first insulating encapsulant (not labeled), encapsulating the plurality of first semiconductor dies; 
a second semiconductor die (102) and a third semiconductor die (102), electrically communicated to the plurality of first semiconductor dies, wherein at least one of the plurality of first semiconductor dies (110) is stacked on the second semiconductor die (102) or the third semiconductor die (102); 
a first redistribution circuit structure (104), (in an upside down view) located above and electrically connected to the second semiconductor die (102) and the third semiconductor die (102); 
an interconnection structure (124, Fig. 1 (para [14]); or 206, Fig. 2, para [17]), located on a surface of the first redistribution circuit structure (104), and electrically connected to the second semiconductor die (102) and the third semiconductor die (102) (para [14],[18]); and 
a second insulating encapsulant (106/114), encapsulating the second semiconductor die (102) and the third semiconductor die (102), covering two sidewalls of the interconnection structure (124;206), and extending between the second semiconductor die (102) and the first redistribution circuit structure (104).
Referring to claim 15, Fig. 1 depicts that the interconnection structure (124) overlaps at least one of the plurality of first semiconductor dies (110).  
Referring to claim 16, the reference further discloses that the interconnection structure (124) located between the first redistribution circuit structure (104) and the plurality of first semiconductor dies (110). 
Referring to claim 17, for the semiconductor package detailed above for claim 14, the reference further discloses an interconnect (124), electrically coupled to the plurality of first semiconductor dies (110), the second semiconductor die (102) and the third semiconductor die (102), wherein the interconnect (124) is located between the plurality of first semiconductor dies (110) and at least one of the second semiconductor die (102) and the third semiconductor die (102). 
Referring to claim 18, for the semiconductor package detailed above for claim 17, the reference further discloses that the interconnect (124) is located between the first insulating encapsulant (not labeled that encapsulates the plurality of first semiconductor dies 110) and the second insulating encapsulant (106/114). 
Referring to claim 19, the reference further discloses:
conductive connectors (112/116), located on and connected to the first redistribution circuit structure (104), wherein the conductive connectors (112/116) are electrically coupled to the second semiconductor die (102) and the third semiconductor die (102) through the first redistribution circuit structure (104).  

5.	Claims 1, 3-7, 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. U.S. Patent Application Publication 2018/0151477 A1 (the ‘477 reference).
The reference discloses in Fig. 14, paragraph(s) [0122] and other text a semiconductor package as claimed.
Referring to claim 1, the ‘477 reference discloses a semiconductor package, comprising:
a first chip package (1036), comprising:
a plurality of first semiconductor dies (not depicted, similar to semiconductor dies 108 and 110, para [110] (paragraph(s) [0110]), particularly: “…package structures 1036 may be similar to the chip package structures described previously. In some embodiments, the top package structures 1036 include package substrates and chips  bonded to the package substrates”, emphasis added), electrically connected to each other; and
a first insulating encapsulant (not labeled, similar to 114, para [122], [110]), encapsulating the plurality of first semiconductor dies;
a second semiconductor die (108) and a third semiconductor die (110, para [110], [122]), electrically communicated to each other by connecting to the first chip package (1036), wherein the first chip package (1036) is stacked on the second semiconductor die (108) and the third semiconductor die (110);
a plurality of through vias (1046, para [127]), next to the second semiconductor die (108); and
a second insulating encapsulant (114, para [122]), encapsulating the plurality of through vias (1046), the second semiconductor die (108), and the third semiconductor die (110).
Referring to claim 3, Fig. 14 depicts that the plurality of through vias (1046) penetrate through the second insulating encapsulant (114). 
Referring to claim 4, the reference further discloses the first chip package (1046) further comprises: 
an interconnect (238, para [123]), over the first insulating encapsulant (said not-labeled that is similar to 114) and electrically coupled to the plurality of first semiconductor dies (similar to 108, 110).
Referring to claim 5, the reference further discloses that the interconnect (238) is located between the first insulating encapsulant (said not-labeled that is similar to 114) and the second insulating encapsulant (114). 
Referring to claim 6, for the semiconductor package detailed above for claim 1, the reference further discloses:
a redistribution circuit structure (124), (in an upside down view) located on the second insulating encapsulant (114) and electrically coupled to the second semiconductor die (108) and the third semiconductor die (110), wherein the second semiconductor die (108) and the third semiconductor die (110) are located between the redistribution circuit structure (124) and the first chip package (1036).
 Referring to claim 7, for the semiconductor package detailed above for claim 1, the reference further discloses:
conductive connectors (238, 1044, para [122], [123]), wherein the first chip package (1036) is stacked on and electrically coupled to the second semiconductor die (108) and the third semiconductor die (110) by the conductive connectors (238, 1044) therebetween.
Referring to claim 14 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a semiconductor package, comprising: 
a plurality of first semiconductor dies (not depicted, similar to semiconductor dies 108 and 110) (of chip package 1036), electrically connected to each other; 
a first insulating encapsulant (not labeled, similar to 114), encapsulating the plurality of first semiconductor dies; 
a second semiconductor die (108) and a third semiconductor die (110), electrically communicated to the plurality of first semiconductor dies, wherein at least one of the plurality of first semiconductor dies is stacked on the second semiconductor die (108) or the third semiconductor die (110); 
a first redistribution circuit structure (1044, para [122]), located above and electrically connected to the second semiconductor die (108) and the third semiconductor die (110); 
an interconnection structure (238, para [123]), located on a surface of the first redistribution circuit structure (1044), and electrically connected to the second semiconductor die (108) and the third semiconductor die (110); and 
a second insulating encapsulant (114/1052, para [122],[123]), encapsulating the second semiconductor die (108) and the third semiconductor die (110), covering two sidewalls of the interconnection structure (238), and extending between the second semiconductor die (108) and the first redistribution circuit structure (1044).
Referring to claim 15, Fig. 14 depicts that the interconnection structure (238) overlaps at least one of the plurality of first semiconductor dies (said not depicted, similar to semiconductor dies 108 and 110).  
Referring to claim 16, the reference further discloses that the interconnection structure (238) located between the first redistribution circuit structure (1044) and the plurality of first semiconductor dies (said not depicted, similar to semiconductor dies 108 and 110). 
Referring to claim 19, the reference further discloses:
conductive connectors (1046/124, para [127], [122]), located on and connected to the first redistribution circuit structure (1044), wherein the conductive connectors (1046/124) are electrically coupled to the second semiconductor die (108) and the third semiconductor die (110) through the first redistribution circuit structure (1044).  
Referring to claim 20, for the semiconductor package detailed above for claim 14, the reference further discloses:
a second redistribution circuit structure (124, para [122]), located on the second insulating encapsulant (114/1052) and electrically coupled to the second semiconductor die (108) and the third semiconductor die (110), wherein the second redistribution circuit structure (124) overlaps the plurality of first semiconductor dies (said not depicted, similar to semiconductor dies 108 and 110), the second semiconductor die (108) and the third semiconductor die (110), wherein the second semiconductor die (108) and the third semiconductor die (110) are located between the second redistribution circuit structure (124) and the plurality of first semiconductor dies (said not depicted, similar to semiconductor dies 108 and 110) (of said chip package 1036).

Allowable Subject Matter
6.	Claims 8-13 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a semiconductor package with all limitations as recited in claim 8, which may be characterized in that the second semiconductor die and the third semiconductor die are located on two opposite sides of the stack of conductive layers and vias located in the second insulating encapsulant that encapsulates the second semiconductor die and the third semiconductor die.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


11-11-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818